DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 21, drawn to a medical device for occluding a left atrial appendage of a heart, classified in A61B17/12022. 
II. Claims 16-20, drawn to a method for occluding a left atrial appendage of a heart, classified in A61B17/12122.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the medical device of the invention could be used to occlude an aneurysm or plugging an opening to the stomach. The method can be used with an occlusive device that additionally has pressure sensors which is not required by the device. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney David Stott on 08/19/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-15 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edmiston et al (US 20170156840 A1), herein referenced to as “Edmiston”.
In regards to claim 20, Edmiston discloses: A medical device 360 (see Figs. 21-22, [0115]) for occluding a left atrial appendage of a heart (within the ostium of a left atrial appendage, [0115]), comprising: a framework 362 and 364 (see Figs. 21-22, [0115]) extending to define an occluder portion 362 (see Figs. 21-22, [0115]) and an anchor portion 364 (see Figs. 21-22, [0115]), the anchor portion 364 including tines 380 (see Figs. 21-24, [0117]) sized and configured to anchor the framework 362 and 364 to tissue of the left atrial appendage (see [0009], [0117], and [0124], tines are referred to as anchoring tines), the anchor portion 364 pivotably coupled to the occluder portion 362 (see [0116], 364 is pivotably coupled to the occluder portion 362) with multiple hinge components 371 (see Figs. 21-22, [0116], see also Fig. 3B) such that each one of the hinge components 371 extend through and are captured within a first eyelet 410 (see Figs. 21-24, [0122]) of the occluder portion 362 and a second eyelet 378 (see Figs. 21-24, [0116]) of the anchor portion 364 to facilitate pivotably moving the anchor portion 364 relative to the occluder portion 362 (see [0116] and [0122], pivotably coupling). This embodiment of Edmiston does not explicitly disclose: wherein the hinge components and portions adjacent the tines of the anchor portion comprise a radiopaque material, the radiopaque material of the hinge components defining a proximal boundary and the radiopaque material of the portions adjacent the tines define a distal boundary, the proximal and distal boundaries spaced relative to each other to define a landing zone therebetween.
However, a variant embodiment of Edmiston teaches an anchor portion 450 (see Fig. 28A) with portions adjacent 466 (see Fig. 28A) the tines 480 (see Fig. 28A), and a second eyelet 468 of the anchor portion. Edmiston further teaches a marker (see [0136]) within an aperture 466 (see Fig. 28A, [0136]) and further teaches the markers are made of a radiopaque material (see [0093], markers made from a radiopaque material). Thus, this variant embodiment of Edmiston teaches that radiopaque marker can be inserted into an aperture and that there are radiopaque materials on portions adjacent to the tines of the anchor portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of a variant embodiment of Edmiston and have a medical device wherein the eylets and portions adjacent the tines of the anchor portion comprise a radiopaque material. Motivation for such can be found in Edmiston as imaging techniques for observing medical device delivery can be enhanced by radiopaque markers (see [0093]). 
The combination of the embodiments of Edmiston thus teaches: the radiopaque material (radiopaque markers, see [0136] and [0096]) of the hinge components 371 defining a proximal boundary the hinge components form a proximal boundary by being closer to the proximal end of the device and the occluder portion 362 and the radiopaque material of the portions a portion distal to the eyelets of the hinge components also has an eyelet in which a radiopaque marker is inserted adjacent the tines this is adjacent to the tines 480 define a distal boundary this marker is distal in relation to the hinge component, thus forming a distal boundary, the proximal and distal boundaries spaced relative to each other to define a landing zone therebetween the proximal and distal boundaries and spaced thus forming an area in between them, which is landing zone for the tines to anchor to the tissue of the LAA.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Edmiston in view of Needleman et al (US 20100324572 A1), herein referenced as “Needleman”. 
In regards to claim 1, Edmiston discloses: A medical device 360 (see Figs. 21-22, [0115]) for occluding a left atrial appendage of a heart (within the ostium of a left atrial appendage, [0115]), comprising: an occluder portion 362 (see Figs. 21-22, [0115]) coupled to a hub 382 (see Figs. 21-22, [0118]) defining an axis 384 (see Figs. 21-22, [0118]), the occluder portion 362 having occluder frame segments 386 (see Figs. 21-22, [0118]) extending radially outward (see Fig. 22, the segments extending outwards from 382) from the hub 382 to a distal end portion 392 (see Figs. 21-23, [0121]) of the occluder portion 362, multiple ones 400 (see Figs. 21-23, [0122]) of the occluder frame segments 386 at the distal end portion the distal portion of 362 define a first eyelet 410 (see Figs. 21-23, [0122]); an anchor portion 364 (see Figs. 21-24, [0115]) having anchor frame segments 370 (see Figs. 21-24, [0116]), the anchor frame segments 370 extending between first 372 (see Figs. 21-24, [0117]) and second ends 374 (see Figs. 21-24, [0117]), the second end 374 of the anchor frame segments coupled to an anchor hub 376 (see Figs. 21-24, [0116] and [0117]) and the first end 372 of the anchor frame segments define a second eyelet 378 (see Figs. 21-24, [0116]) adjacent thereto; and multiple hinge components 371 (see Figs. 21-24, [0116]), each of the hinge components 371 extend through and capture the first eyelet 410 and the second eyelet 378 of one of the occluder frame segments 386 and one of the anchor frame segments 370, respectively, to facilitate pivotably coupling the anchor portion 364 to the occluder portion 362 (see [0116], pivotable coupling). Edmiston does not explicitly teach: each of the hinge components including a base with arms extending from the base.
However, Needleman in a similar field of invention teaches a binding component 200 (see Fig. 22G, is similar to a hinge component by being a generally cylindrical structure that fits within an aperture like 371) that is insertable into a first eyelet the aperture of 222 of a ring structure 222 and a second eyelet aperture of 218 of a second ring structure 218 that is designed to be retained (see [0119] and 216). Needleman further teaches: the hinge component 200 including a base 212 (see Fig. 22G, [0119]) with arms 214 (see Fig. 22G, [0119], has four arms) extending from the base 212.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of Needleman and have a hinge component of a medical device with a base with arms extending from the base. Motivation for such can be found in Needleman as these arms are resilient elements that are outward biased, hence when moved through a resilient aperture there is a load outward to secure the hinge element within the aperture (see [0119]).
In regards to claim 2, the combination of Edmiston and Needleman teaches: the medical device of claim 1, see 103 rejection above. Needleman further teaches: wherein the arms 214 each define a catch surface 216 (see Fig. 22G, [0119]). 
The language, " sized and configured to maintain the hinge components to the corresponding ones of the first and second eyelets," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Edmiston and Needleman meets the structural limitations of the claim, and when the hinge component is modified to have a base with arms, each of the arms having a catch surface would perform a retention aspect of the catch surface abutting against the rings of the apertures. 
In regards to claim 3, the combination of Edmiston and Needleman teaches: the medical device of claim 2, see 103 rejection above. Needleman further teaches: wherein the base 212 extends with an inner surface the inner ring adjacent to 214, such that the first and second eyelets the apertures of 222 and 218 are positioned between the inner surface inner ring adjacent to 214 and the catch surface 216.
In regards to claim 4, the combination of Edmiston and Needleman teaches: the medical device of claim 1, see 103 rejection above.  Needleman further teaches: wherein the arms 214 are each independently moveable (they each separately pinch inwards) and extend from the base 212 to a free end 216 (see Fig. 22G, [0119]), each of the arms 214 extending with an outer surface the outer surface of 214 adjacent to 222, 218, and 216 adjacent the free end 216, the outer surface 214 configured to engage structure the inner surfaces of 222 and 218 defining the first and second eyelets the apertures of 222 and 218 to move the arms inward (see [0119], as the arms move from an inward to an outward position as moved through the apertures).  
  In regards to claim 5, the combination of Edmiston and Needleman teaches: the medical device of claim 1, see 103 rejection above. Needleman further teaches: wherein the arms 214 comprise at least two arms 214 (see Fig. 22G, there are 4 arms).
 In regards to claim 6, the combination of Edmiston and Needleman teaches: the medical device of claim 1, see 103 rejection above. Edmiston does not explicitly disclose: wherein the hinge components each comprise a radiopaque material, the radiopaque material of the hinge components configured to facilitate imaging of a proximal boundary, the proximal boundary being proximal of tines extending from the anchor portion.
However, a variant embodiment of Edmiston teaches an anchor portion 450 (see Fig. 28A) with portions adjacent 466 (see Fig. 28A) the tines 480 (see Fig. 28A), and a second eyelet 468 of the anchor portion. Edmiston further teaches a marker (see [0136]) within an aperture 466 (see Fig. 28A, [0136]) and further teaches the markers are made of a radiopaque material (see [0093], markers made from a radiopaque material). Thus, this variant embodiment of Edmiston teaches that radiopaque marker can be inserted into an aperture. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of a variant embodiment of Edmiston and have a medical device wherein the eylet and portions adjacent the tines of the anchor portion comprise a radiopaque material. Motivation for such can be found in Edmiston as imaging techniques for observing medical device delivery can be enhanced by radiopaque markers (see [0093]). 
The combination of the embodiments of Edmiston thus teaches: the radiopaque material (radiopaque markers, see [0136] and [0096]) of the hinge components 371 defining a proximal boundary the hinge components form a proximal boundary by being closer to the proximal end of the device and the occluder portion 362, the proximal boundary the hinge components 371 are proximal of the tines 380 being proximal of tines 380 extending from the anchor portion 364.
  In regards to claim 7, the combination of Edmiston and Needleman teaches: the medical device of claim 1, see 103 rejection above. Edmiston does not explicitly disclose: wherein structure defining one of the first and second eyelets comprises a radiopaque material, the radiopaque material of the structure configured to facilitate imaging of a proximal boundary, the proximal boundary being proximal of tines extending from the anchor portion.  
However, a variant embodiment of Edmiston teaches an anchor portion 450 (see Fig. 28A) with portions adjacent 466 (see Fig. 28A) the tines 480 (see Fig. 28A), and a second eyelet 468 of the anchor portion. Edmiston further teaches radiopaque markers being located on the medical device (see [0093]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of a variant embodiment of Edmiston and have a medical device wherein one of the first and second eyelets comprise a radiopaque material. Motivation for such can be found in Edmiston as imaging techniques for observing medical device delivery can be enhanced by radiopaque markers (see [0093]). 
The combination of the embodiments of Edmiston thus teaches: the radiopaque material (radiopaque markers, see [0136] and [0096]) of structure the rings that form the eyelets 410 and 378 defining a proximal boundary the eyelets form a proximal boundary by being closer to the proximal end of the device and the occluder portion 362, the proximal boundary 410 and 378 are proximal of the tines 380 being proximal of tines 380 extending from the anchor portion 364.
 In regards to claim 8, the combination of Edmiston and Needleman teaches: the medical device of claim 1, see 103 rejection above. Edmiston does not explicitly teach: wherein portions of the anchor frame segments comprise a radiopaque material, the radiopaque material of the portions of the anchor frame segments configured to facilitate imaging of a distal most boundary of the anchor portion.  
However, a variant embodiment of Edmiston teaches an anchor portion 450 (see Fig. 28A) with portions adjacent 466 (see Fig. 28A) the tines 480 (see Fig. 28A), and a second eyelet 468 of the anchor portion. Edmiston further teaches radiopaque markers being located on the medical device (see [0093]) and there are radiopaque materials (see 466, [0139]) on portions adjacent to the tines of the anchor portion. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of a variant embodiment of Edmiston and have a medical device wherein portions of the anchor frame segments comprise a radiopaque material. Motivation for such can be found in Edmiston as imaging techniques for observing medical device delivery can be enhanced by radiopaque markers (see [0093]). 
The combination of the embodiments of Edmiston thus teaches: the radiopaque material (radiopaque markers, see [0136] and [0096]) of the portions of the anchor frame segments a portion distal to the eyelets of the hinge components also has an eyelet in which a radiopaque marker is inserted configured to facilitate imaging of a distal most boundary this marker near 466 is distal in relation to the hinge component, thus forming a distal boundary of the anchor portion.
In regards to claim 9, the combination of Edmiston and Needleman teaches: the medical device of claim 1, see 103 rejection above. Edmiston does not explicitly teach: wherein the hinge component and portions of the anchor frame segments comprise a radiopaque material, the radiopaque material of the hinge component defining a proximal boundary and the radiopaque material of the portions of the anchor frame segments defining a distal boundary, the proximal and distal boundaries defining a landing zone of the anchor portion, the landing zone of the anchor portion including tines extending from the anchor portion.  
However, a variant embodiment of Edmiston teaches an anchor portion 450 (see Fig. 28A) with portions adjacent 466 (see Fig. 28A) the tines 480 (see Fig. 28A), and a second eyelet 468 of the anchor portion. Edmiston further teaches a marker (see [0136]) within an aperture 466 (see Fig. 28A, [0136]) and further teaches the markers are made of a radiopaque material (see [0093], markers made from a radiopaque material). Thus, this variant embodiment of Edmiston teaches that radiopaque marker can be inserted into an aperture and that there are radiopaque materials on portions adjacent to the tines of the anchor portion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of a variant embodiment of Edmiston and have a medical device wherein the eylet and portions adjacent the tines of the anchor portion comprise a radiopaque material. Motivation for such can be found in Edmiston as imaging techniques for observing medical device delivery can be enhanced by radiopaque markers (see [0093]). 
The combination of the embodiments of Edmiston thus teaches: the radiopaque material (radiopaque markers, see [0136] and [0096]) of the hinge components 371 defining a proximal boundary the hinge components form a proximal boundary by being closer to the proximal end of the device and the occluder portion 362 and the radiopaque material of the portions a portion distal to the eyelets of the hinge components also has an eyelet in which a radiopaque marker is inserted adjacent the tines this is adjacent to the tines 480 define a distal boundary this marker is distal in relation to the hinge component, thus forming a distal boundary, the proximal and distal boundaries spaced relative to each other to define a landing zone therebetween the proximal and distal boundaries and spaced thus forming an area in between them, which is landing zone for the tines to anchor to the tissue of the LAA.
In regards to claim 10, Edmiston discloses: A medical device 360 (see Figs. 21-22, [0115]) for occluding a left atrial appendage of a heart (within the ostium of a left atrial appendage, [0115]), comprising a framework 362 and 364 (see Figs. 21-22, [0115]) having an occluder portion 362 (see Figs. 21-22, [0115]) and an anchor portion 364 (see Figs. 21-24, [0115]), the occluder portion 362 coupled to a hub 382 (see Figs. 21-22, [0118]) such that the occluder portion 362 of the framework 362 and 364 extends radially outward (see Fig. 22, the segments extending outwards from 382) relative to the hub 382 to a distal end portion 392 (see Figs. 21-23, [0121]) of the occluder portion 362, the anchor portion 364 extending between a first end portion 372 (see Figs. 21-24, [0117]) and a second end portion 374 (see Figs. 21-24, [0117]), the second end portion 374 coupled to a secondary hub 376 (see Figs. 21-24, [0116] and [0117]); and multiple hinge components 371 (see Figs. 21-24, [0116]), each of the hinge components 371 extend through eyelets 410 (see Figs. 21-23, [0122]) and 378 (see Figs. 21-24, [0116]) defined in the distal end portion 392 and the first end portion 372 of the occluder portion 362 and the anchor portion 364, respectively, to facilitate pivotably coupling the anchor portion 364 to the occluder portion 362 (see [0116], pivotable coupling). Edmiston does not explicitly teach: each of the hinge components including a base with arms extending from the base.
However, Needleman in a similar field of invention teaches a binding component 200 (see Fig. 22G, is similar to a hinge component by being a generally cylindrical structure that fits within an aperture like 371) that is insertable into a first eyelet the aperture of 222 of a ring structure 222 and a second eyelet aperture of 218 of a second ring structure 218 that is designed to be retained (see [0119] and 216). Needleman further teaches: the hinge component 200 including a base 212 (see Fig. 22G, [0119]) with arms 214 (see Fig. 22G, [0119], has four arms) extending from the base 212.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of Needleman and have a hinge component of a medical device with a base with arms extending from the base. Motivation for such can be found in Needleman as these arms are resilient elements that are outward biased, hence when moved through a resilient aperture there is a load outward to secure the hinge element within the aperture (see [0119]).
In regards to claim 11, the combination of Edmiston and Needleman teaches: the medical device of claim 10, see 103 rejection above. Needleman further teaches: wherein the arms 214 each define a catch surface 216 (see Fig. 22G, [0119]). 
The language, " configured to maintain the hinge components to the occluder portion and anchor portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Edmiston and Needleman meets the structural limitations of the claim, and when the hinge component is modified to have a base with arms, each of the arms having a catch surface would perform a retention aspect of the catch surface abutting against the rings of the apertures of the occluder and anchor portions respectively.
In regards to claim 12, the combination of Edmiston and Needleman teaches: the medical device of claim 10, see 103 rejection above. Needleman further teaches: wherein the arms 214 are each independently moveable (they each separately pinch inwards) and extend from the base 212 to a free end 216 (see Fig. 22G, [0119]), each of the arms 214 extending with an outer surface the outer surface of 214 adjacent to 222, 218, and 216 adjacent the free end 216, the outer surface 214 configured to engage structure the inner surfaces of 222 and 218 defining the first and second eyelets the apertures of 222 and 218 to move the arms inward (see [0119], as the arms move from an inward to an outward position as moved through the apertures).  
In regards to claim 13, the combination of Edmiston and Needleman teaches: the medical device of claim 10, see 103 rejection above. Edmiston does not explicitly disclose: wherein the hinge components each comprise a radiopaque material, the radiopaque material of the hinge components configured to facilitate imaging of a proximal boundary, the proximal boundary being proximal of tines extending from the anchor portion.  
However, a variant embodiment of Edmiston teaches an anchor portion 450 (see Fig. 28A) with portions adjacent 466 (see Fig. 28A) the tines 480 (see Fig. 28A), and a second eyelet 468 of the anchor portion. Edmiston further teaches a marker (see [0136]) within an aperture 466 (see Fig. 28A, [0136]) and further teaches the markers are made of a radiopaque material (see [0093], markers made from a radiopaque material). Thus, this variant embodiment of Edmiston teaches that radiopaque marker can be inserted into an aperture. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of a variant embodiment of Edmiston and have a medical device wherein the eylet and portions adjacent the tines of the anchor portion comprise a radiopaque material. Motivation for such can be found in Edmiston as imaging techniques for observing medical device delivery can be enhanced by radiopaque markers (see [0093]). 
The combination of the embodiments of Edmiston thus teaches: the radiopaque material (radiopaque markers, see [0136] and [0096]) of the hinge components 371 defining a proximal boundary the hinge components form a proximal boundary by being closer to the proximal end of the device and the occluder portion 362, the proximal boundary being proximal of tines 380 (see Figs. 22 and 24, the tines are distal to 371 and 372) extending from the anchor portion 364. 
In regards to claim 14, the combination of Edmiston and Needleman teaches: the medical device of claim 10, see 103 rejection above. Edmiston does not explicitly disclose: wherein structure defining the eyelets comprises a radiopaque material, the radiopaque material of the structure configured to facilitate imaging of a proximal boundary, the proximal boundary being proximal of tines extending from the anchor portion.  
However, a variant embodiment of Edmiston teaches an anchor portion 450 (see Fig. 28A) with portions adjacent 466 (see Fig. 28A) the tines 480 (see Fig. 28A), and a second eyelet 468 of the anchor portion. Edmiston further teaches radiopaque markers being located on the medical device (see [0093]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of a variant embodiment of Edmiston and have a medical device wherein one of the first and second eyelets comprise a radiopaque material. Motivation for such can be found in Edmiston as imaging techniques for observing medical device delivery can be enhanced by radiopaque markers (see [0093]). 
The combination of the embodiments of Edmiston thus teaches: the radiopaque material (radiopaque markers, see [0136] and [0096]) of structure the rings that form the eyelets 410 and 378 defining a proximal boundary the eyelets form a proximal boundary by being closer to the proximal end of the device and the occluder portion 362, the proximal boundary 410 and 378 are proximal of the tines 380 being proximal of tines 380 extending from the anchor portion 364.
In regards to claim 15, the combination of Edmiston and Needleman teaches: the medical device of claim 14, see 103 rejection above. Edmiston further discloses: upon the anchor portion 364 being in an anchor deployed position (see Fig. 21, a deployed positioned), the anchor portion 364 extends distally with anchor struts 370 (see Figs. 21-24, [0116]) from the hinge components 371 toward a distal end 374 (see Fig. 24) of the anchor portion 364, the anchor struts 370 including tines 380 (see Fig. 24, [0117]) extending therefrom, the anchor struts 370 including portions the portions of 370 distal to 380 distal the tines 380.  Edmiston further teaches radiopaque markers being located on the medical device (see [0093]) and there are radiopaque materials (see 466, [0139]) on portions adjacent to the tines of the anchor portion. The combination of the embodiments of Edmiston further teaches: the anchor struts 370 including portions the portion of 370 distal to 380 distal the tines with a radiopaque material (see [0096] and [0136]), the radiopaque material of the portions of the anchor frame segments configured to facilitate imaging of a distal boundary this marker is distal in relation to the hinge component, thus forming a distal boundary, the proximal and distal boundaries defining a landing zone of the anchor portion 364 the proximal and distal boundaries and spaced thus forming an area in between them, which is landing zone for the tines to anchor to the tissue of the LAA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771